Case: 10-20596     Document: 00511514581          Page: 1     Date Filed: 06/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 21, 2011
                                     No. 10-20596
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

TRANSITO VILLEGAS-VALDEZ, also known as Transito Villegas, also known
as Transito Villegas Valdez, also known as Transito Valdez Villegas, also known
as Victor Villegas,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:10-CR-153-1


Before JONES, Chief Judge, and STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Transito Villegas-Valdez pleaded guilty to being illegally present in the
United States following deportation.            The district court imposed a below-
guidelines sentence of 51 months in prison, taking into account the time
Villegas-Valdez had served in state custody.                     Villegas-Valdez appeals,
contending that the lack of a fast-track disposition program in the Houston



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-20596   Document: 00511514581     Page: 2    Date Filed: 06/21/2011

                                 No. 10-20596

Division of the Southern District of Texas results in an unwarranted disparity
between his sentence and the sentences of those convicted in divisions and
districts having such programs. He maintains that such a disparity makes his
sentence unreasonable.    As he concedes, his argument is foreclosed by our
decision in United States v. Gomez-Herrera, 523 F.3d 554, 562-63 (5th Cir. 2008),
and he raises it only to preserve it for further review.     Consequently, the
judgment of the district court is AFFIRMED.




                                       2